Exhibit 10.4 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of December 21, 2007, by and among XA, Inc., a Nevada corporation (the “Company”), the Holder of the Notes and Warrants issued by the Company pursuant to a Securities Purchase Agreement, dated as of the date hereof, by and among the Investor and the Company (the “SPA”), and Mastodon Ventures, Inc., and its permitted assigns (“Mastodon”). The Underlying Shares held by the Investor (and any Holder that is a permitted assignee of the Investor) shall have the registration rights as set forth herein. The Company and the Investor hereby agree as follows (for the avoidance of doubt, the Investors other than the Investor (each as defined herein) are subject to other Registration Rights Agreements): 1.Definitions.Capitalized terms used and not otherwise defined herein that are defined in the SPA shall have the meanings given such terms in the SPA. As used in this Agreement, the following terms shall have the following meanings: “Additional Effectiveness Date”shall have the meaning set forth in Section2(b). “Additional Filing Date” shall have the meaning set forth in Section2(b). “Additional Notice” shall have the meaning set forth in Section2(b). “Additional Registration Statement” shall mean any Registration Statement necessary to register shares of the Registrable Securities which at any time after the Initial Effectiveness Date and for any reason are not covered by an effective Registration Statement. “Closing Date” shall mean December 21, 2007 (or such earlier date as the parties may agree). “Commission” means the United States Securities and Exchange Commission. “Common Stock” means the Company’s common stock par value $0.001 per share. “Conversion Shares”means all shares of Common Stock issuable upon conversion of the Notes. “Effectiveness Period” shall mean from the date hereof until the earlier to occur of the date when all Registrable Securities covered by a Registration Statement either (a) have been sold pursuant to a Registration Statement or an exemption from the registration requirements of the Securities Act, and (b) pursuant to a written opinion of Company counsel acceptable to the Company’s transfer agent and the legal counsel for the Holders, may be sold pursuant to Rule 144(k). “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Holder” or “Holders” means the holder or holders, as the case may be, from time to time of Registrable Securities (including any permitted assignee). “Indemnified Party” shall have the meaning set forth in Section5. “Indemnifying Party” shall have the meaning set forth in Section5. “Investor” shall meanSands Brothers Venture Capital III LLC. “Investors” shall mean, collectively, (i) the Investor, and (ii) the other investors in the offering the Notes and Warrants issued pursuant to the Purchase Agreements. “Losses” shall have the meaning set forth in Section5(a). “Initial Effectiveness Date” means, with respect to the Initial Registration Statement required to be filed pursuant to Section 2(a) of this Agreement. “Initial Filing Date”shall have the meaning set forth in Section2(a). “Initial Registration Date” shall mean the date that is one hundred and eighty (180) days from the date hereof;provided that, in the event that a Private Offering has been consummated during such 180 day period, such date shall refer to the date of the closing of such Private Offering. “Initial Registration Statement” shall have the meaning set forth in Section2(a). “Notes” means all of the Senior Secured Convertible Promissory Notes issued pursuant the Purchase Agreements between the Company and the applicable Investors. “Pari Passu Registration Rights Holders” shall have the meaning set forth in Section2(f). “Person” shall mean an individual or corporation, partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, government (or an agency or subdivision thereof) or other entity of any kind. “Prior Closings” shall mean the August 8, 2006, September 26, 2006, and October 23, 2006 closing of the sale of an aggregate of $2,700,000 in 11% Senior Subordinated Secured Convertible Promissory Notes by the Company and the June 2007 closing of the sale of an aggregate of $450,000 in 11% Senior Subordinated Secured Convertible Promissory Notes by the Company. “Private Offering” shall mean a private placement of the Company’s securities in which the Company receives gross proceeds of no less than three million dollars ($3,000,000). “Private Offering Investors” shall mean each of the purchasers of securities of the Company in a Private Offering. “Proceeding” means an action, claim, suit, investigation or proceeding (including, without limitation, an investigation or partial proceeding, such as a deposition), whether commenced or threatened. 2 “Prospectus” means the prospectus included in the Registration Statement (including, without limitation, a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule430A promulgated under the Securities Act), as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Conversion Registrable Securities or Exchange Registrable Securities covered by the Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. “Purchase Agreements” shall mean those certain Securities Purchase Agreements, dated on or around the date hereof (including the SPA). “Registrable Securities” means (i) the Underlying Shares, in each case,held by the Investor (and any Holder that is a permitted assignee of the Investor), and (ii) the shares of Common Stock underlying all of the securities held by Mastodon. “Registration Statement” means any registration statement required to be filed hereunder (which, at the Company’s option, may be an existing registration statement of the Company previously filed with the Commission, but not declared effective), including (in each case) the Prospectus, amendments and supplements to the registration statement or Prospectus, including pre- and post-effective amendments, all exhibits thereto, and all material incorporated by reference or deemed to be incorporated by reference in the registration statement. “Rule 144” means Rule 144 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “Rule415” means Rule415 promulgated by the Commission pursuant to the Securities Act, as such Rulemay be amended from time to time, or any similar Ruleor regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “Rule424” means Rule424 promulgated by the Commission pursuant to the Securities Act, as such Rulemay be amended from time to time, or any similar Ruleor regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “Securities Act” means the Securities Act of 1933, as amended. “Trading Day” means (a)a day on which the Common Stock is traded on a Trading Market, or (b)if the Common Stock is not quoted on a Trading Market, a day on which the Common Stock is quoted in the over-the-counter market as reported by the National Quotation Bureau Incorporated (or any similar organization or agency succeeding to its functions of reporting price); provided, that in the event that the Common Stock is not listed or quoted as set forth in (a), and (b)hereof, then Trading Day shall mean a Business Day; “Trading Market” means the following markets or exchanges on which the Common Stock is listed or quoted for trading on the date in question: the OTC Bulletin Board, the American Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the Nasdaq SmallCap Market. 3 “Underlying Shares”means collectively, all Conversion Shares and the Warrant Shares. “Warrant Shares”means all shares of Common Stock issuable upon exercise of the Warrants. “Warrants” means the Common Stock purchase warrants issued pursuant to the Purchase Agreements between the Company and the applicable Investors. 2.Registration. (a)Initial Registration.No later than forty-five (45) days from the Initial Registration Date (the “Initial Filing Date”) the Company shall file with the Commission a Registration Statement (the “Initial Registration Statement”), covering the resale of all of the Registrable Securities for an offering to be made on a continuous basis pursuant to Rule 415.The Initial Registration Statement required hereunder shall be on Form S-1, Form SB-2 or Form S-3 (except if the Company is not then eligible to register for resale the Registrable Securities on Form S-1, Form SB-2 or Form S-3, in which case the Initial Registration Statement shall be on another appropriate form in accordance herewith).The Initial Registration Statement required hereunder shall contain the Plan of Distribution, attached hereto as Annex A (which may be modified to respond to comments, if any, received by the Commission). The Company shall cause the Initial Registration Statement to become effective, no later than ninety (90) days after the Initial Filing Date (the “Initial Effectiveness Date”) and remain effective as provided herein. The Company shall use its best efforts to cause the Initial Registration Statement to be declared effective under the Securities Act and shall use its best efforts to keep the Initial Registration Statement continuously effective under the Securities Act until the expiration of the Effectiveness Period. (b)Additional Registration. (i)If at any time and for any reason, an Additional Registration Statement is required to be filed because at such time the actual number of shares of Registrable Securitiesexceeds the number of shares of Registrable Securities remaining under the Initial Registration Statement, the Company shall have thirty (30) days to file such Additional Registration Statement, and the Company shall use its best efforts to cause such Additional Registration Statement to be declared effective by the Commission as soon as possible, but in no event later than ninety (90) days after filing(the “Additional Effectiveness Date”). (ii)Notwithstanding anything to the contrary set forth in this Section 2, in the event that the Commission does not permit the Company to register all of the Registrable Securities in the Initial Registration Statement because of the Commission’s application of Rule 415, the Company shall use its best efforts to file Additional Registration Statements to register the Registrable Securities that were not registered in the Initial Registration Statement as promptly as possible and in a manner permitted by the Commission.For purposes of this Section 2(b)(ii), “Additional Filing Date” means with respect to each Additional Registration Statement filed pursuant hereto, the later of (i) sixty (60) days following the sale of substantially all of the Registrable Securities included in the Initial Registration Statement or any Additional Registration Statement and (ii) six (6) months following the effective date of the Initial Registration Statement or any Additional Registration Statement, as applicable, or such earlier date as permitted by the Commission. 4 (iii)Each Additional Registration Statement required under this Section 2(b) shall contain the Plan of Distribution, attached hereto as Annex A (which may be modified to respond to comments, if any, received by the Commission).The Company shall keep the Additional Registration Statement continuously effective under the Securities Act until the expiration of the Effectiveness Period. (c)Filing Default Damages.If an Initial Registration Statement or Additional Registration Statement (as the case may be) is not filed on or prior to the Additional Filing Date or Initial Filing Date (as the case may be), then the Company shall pay to the Holders of the Registrable Securities, for each thirty (30) day period (or pro rata portion thereof) of such failure and until the date an Initial Registration Statement or Additional Registration Statement (as the case may be) is filed and/or the Registrable Securities may be sold pursuant to Rule 144 or Rule 144(k), as the case may be, as partial liquidated damages and not as a penalty, an amount in cash equal to two (2%) percent of the aggregate gross proceeds paid by the Holders forthe Notes. If the Company fails to pay any partial liquidated damages pursuant to this Section 2 in full within five (5) days of the date payable, the Company shall pay interest thereon at a rate of 18% per annum (or such lesser maximum amount that is permitted to be paid by applicable law) to the Holders, accruing daily from the date such partial liquidated damages are due until such amounts, plus all such interest thereon, are paid in full. (d)Effectiveness, Etc. Default Damages.If anInitial Registration Statementor Additional Registration Statement (as the case may be) is not declared effective by the Commission on or prior to the Initial Effectiveness Date or the Additional Effectiveness Date(as the case may be), or the Commission declared any such Registration Statement effective, but the Holders of Registrable Securities cannot sell such Registrable Securities thereunder, for any reason or no reason, then the Company shall pay to the Holder, for each thirty (30) day period until the Registration Statement is declared effective (or the Holders of Registrable Securities can sell thereunder, as the case may be), an amount in cash equal to two (2%) percent of the aggregate gross proceeds paid by the Holders for the Notes in the Financing.Notwithstanding anything to the contrary set forth herein, in the event the Commission does not permit all of the Registrable Securities to be included in the Initial Registration Statement (or any subsequent Additional Registration Statements) because of its application of Rule 415, no liquidated damages shall be payable pursuant to this Section 2(d) shall be payable by the Company to the extent that such delay shall be attributable to the Commission’s application of Rule 415. (e)Piggyback Registrations.If, at any time following the date hereof, there is not an effective Registration Statement covering the Registrable Securities and the Company shall determine to prepare and file with the Commission a registration statement relating to an offering for its own account or the account of others under the Securities Act of any of its equity securities, other than on Form S-4 or Form S-8 (each as promulgated under the Securities Act) or their then equivalents relating to equity securities to be issued solely in connection with any acquisition of any entity or business or equity securities issuable in connection with stock option or other employee benefit plans, then the Company shall send to each Holder a written notice of such determination at least twenty (20) days prior to the filing of any such registration statement and shall automatically include in such registration statement all Registrable Securities; provided, however, that (i) if, at any time after giving written notice of is intention to register any securities and prior to the effective date of the registration statement filed in connection with such registration, the Company determines for any reason not to proceed with such registration, the Company will be relieved of its obligation to register any Registrable Securities in connection with such registration, and (ii) in case of a determination by the Company to delay registration of its securities, the Company will be permitted to delay the registration of Registrable Securities for the same period as the delay in registering such other securities. 5 (f)Ranking of Registration Rights.For the avoidance of doubt, the registration rights relating to (i) the Underlying Shares and the Prior Underlying Shares, (ii) those shares of Common Stock underlying the securities held by (x) the Private Offering Investors (if any) and (y) Mastodon(collectively, the “Pari Passu Registrable Securities”),shall rank pari passuto each other, to the extent that the Company has granted registration rights applicable to such securities (the holders of such securities, from time to time, the“Pari Passu Registration Rights Holders”).In the event that the Commission does not permit all of the Pari Passu Registrable Securities to be included in the Initial Registration Statement or any subsequent Additional Registration Statements because of its application of Rule 415, the Pari Passu Registration Rights Holders shall allocate amongst themselves the shares of Common Stock that are permitted to be so registered,pro rata, in accordance with the total number of Pari Passu Registrable Securitiesheld by each such holder, as a percentage of the aggregate shares held by all such holders.
